Ex 10.1 Final Execution Copy 9/27/07 LOAN AND SECURITY AGREEMENT among SILVERLEAF RESORTS, INC. (as Borrower) and THE PARTIES WHICH HEREAFTER EXECUTE THIS AGREEMENT OR A JOINDER AGREEMENT (as Lenders) and LIBERTY BANK (as Lender and as Facility and Collateral Agent) As of September 28, 2007 LOAN AND SECURITY AGREEMENT THIS LOAN AND SECURITY AGREEMENT, dated as of September 28, 2007, entered into by and among SILVERLEAF RESORTS, INC., a Texas corporation, having an address of 1221 River Bend Drive, Suite 120, Dallas, Texas 75247 (as “Borrower”), the parties, includingLIBERTY BANK, a Connecticut nonstock mutual savings bank, having an office and place of business at 315 Main Street, Middletown, Connecticut 06457 which execute and deliver this Agreement or a joinder agreement to this Agreement in their respective capacities as Lenders hereunder (collectively, the “Lenders” and each individually a “Lender”) and LIBERTY BANK as facility agent and collateral agent (“Agent”). WITNESSETH: WHEREAS, Borrower is engaged in the business of acquiring, constructing, developing, owning, managing, selling and otherwise dealing with Intervals at the Resorts (as each such term is hereafter defined); and WHEREAS, in connection with the Loans to be made by Lenders pursuant to this Agreement, Agent has agreed to act as facility agent and collateral agent for the other Lenders and to perform such duties with respect to the Loans as are expressly set forth herein; WHEREAS, Lenders, subject to the terms and conditions of this Loan and Security Agreement, have agreed to provide to Borrower, for the purpose of providing liquidity in connection with Borrower’s ownership and sale of Intervals, a loan in the amount of the Commitment. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties to this Agreement, intending to be legally bound, agree as follows: Section 1-Definition Of Terms 1.1Definitions.Capitalized terms used in this Agreement are defined in this Section1.The definitions include the singular and plural forms of the terms defined. Account means an “account,” as that term is defined in the Code, and any and all supporting obligations in respect thereof. Additional Eligible Resorts or Additional Eligible Resort have the meanings given to such terms in Section 3.5 hereof. Advance means a portion of the proceeds of the Loan advanced from time to time by Lenders to Borrower in accordance with the terms of this Agreement. Affiliate means, with respect to Borrower or any other Person, any Person who, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of stock, by contract, or otherwise; provided, however, that, in any event: (a) any Person which owns directly or indirectly 10% or more of the securities having ordinary voting power for the election of directors or other members of the governing body of a Person or 10% or more of the partnership or other ownership interests of a Person (other than as a limited partner of such Person) shall be deemed to control such Person, (b) each director (or comparable manager) of a Person shall be deemed to be an Affiliate of such Person, and (c) each partnership or joint venture in which a Person is a partner or joint venturer shall be deemed to be an Affiliate of such Person. Agreement means this Loan and Security Agreement by and among Borrower, Agent and each Lender which executes this Agreement (including the Exhibits and Schedules to it) or a joinder agreement hereto, as it may be amended from time to time. Annual Operating Plan means Borrower’s financial and business projections for its operations for the upcoming fiscal twelve (12) month period inclusive of a budget and which shall represent Borrower’s good faith best estimate of its future performance for the period covered thereby. Applicable Laws means all applicable laws, rules, regulations and orders of any Governmental Authority. Assignment of Notes Receivable and Mortgages means a recordable Assignment of Notes Receivable and Interval Mortgages, in the form attached hereto as Exhibit A, made by Borrower in favor of Agent evidencing the assignment to Agent, as collateral agent for each Lender, of all of the Pledged Notes Receivable and Mortgages. Availability means, as of any date of determination, if such date is a Business Day, and determined at the close of business on the immediately preceding Business Day, if such date of determination is not a Business Day, the amount that Borrower is entitled to borrow as Advances under Section 2.1 hereof (after giving effect to all then outstanding Obligations). Borrower means Silverleaf Resorts, Inc., a Texas corporation. Borrowing Base means, with respect to each Eligible Note Receivable pledged to Agent hereunder in connection with each Advance from and after the Closing Date, an amount equal to seventy-five percent (75%) of the remaining principal balance of each such Eligible Note Receivable. Borrowing Base Report means the form attached as Exhibit B hereof, which report, from time to time shall be signed by the Chief Operating Officer, Chief Financial Officer or Senior Vice President/Capital Markets or such other Person designated in writing by Borrower to Agent. Business Day means each day that is not a Saturday, a Sunday or a legal holiday under the laws of the States of Texas or Connecticut. Capital Lease means a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP. Closing Date means the date of this Agreement. Code means the Uniform Commercial Code (or any successor statute), as in effect from time to time, of the State of Connecticut or of any other state the laws of which are required as a result thereof to be applied in connection with the issue of perfection or the effect of perfection of security interests; provided that to the extent that the Code is used to define any term herein or in any other Loan Documents and such term is defined differently in different Articles or divisions of the Code, the definition of such term contained in Article 9 of the Connecticut Uniform Commercial Code shall govern. Collateral means, collectively, all now owned or hereafter acquired right, title and interest of Borrower, in all of the following: (a)Pledged Notes Receivable and all proceeds of or from them; (b)Mortgages and all proceeds of or from them; (c)Documents, instruments, accounts, chattel paper, and general intangibles relating to the Pledged Notes Receivable and the related Mortgages; (d)All books, records, reports, computer tapes, disks and software relating to the Collateral; and (e)Extensions, additions, improvements, betterments, renewals, substitutions and replacements of, for or to any of the Collateral, wherever located, together with the products, proceeds, issues, rents and profits thereof, and any replacements, additions or accessions thereto or substitutions thereof. Commitment means, singly, the obligation of each Lender to make a Loan or Loans to Borrower in an aggregate amount not to exceed the Pro Rata Percentage for each Lender of each Advance and collectively, to all Loans to be made by all Lenders as provided herein.The Commitment as of the Closing Date is the Maximum Amount in the aggregate outstanding at any time during the Term of this Agreement, and may from time to time be increased or decreased by Agent and Lenders upon written a written agreement setting forth the terms and conditions of any increase or decrease by and between Agent, Lenders and Borrower. Common Elements means all common elements, including but not limited to any limited common elements, as each such common element is defined or provided for in the Declaration or other Timeshare Documents. CSF means CapitalSource Finance, LLC. CSF Facility means that certain credit facility provided by CSF to Borrower pursuant to the CSF Documents. CSF Documents means the loan agreement, the promissory notes and all other agreements or documents executed in connection with the CSF Facility, as each may be amended, restated or otherwise modified from time to time. Custodian means Wells Fargo Bank, National Association or Wells Fargo Corporate Trust Services having an address of 751 Kasota Ave, MAC# N9328-011, Minneapolis, MN55414, or such other custodial Agent as may be approved by Agent in writing from time to time.Custodian shall be Lender's Agent for the purpose of maintaining possession of all present and future Collateral documents described in Section 3.4 hereof. Custodial Agreement means the Custodial and Collateral Agency Agreement of even date herewith, by and among Agent, as Agent for each Lender, Borrower and Custodian, pursuant to which the Custodian is to maintain possession of all present and future Collateral documents described in Section3.4 hereof, or any custodial agreement entered into as a replacement of such agreement. Daily Balance means, with respect to each day during the term of this Agreement, the amount of an Obligation owed at the end of such day. Debtor Relief Laws means any applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar law, proceeding or device providing for the relief of debtors from time to time in effect and generally affecting the rights of creditors. Declaration or Declarations means, with respect to each Resort, the applicable Declaration or Declarations described on Schedule 1.1(a) hereto. Declarant Rights means the rights of the declarant in the Declaration for each Resort. Default means an event or condition the occurrence of which immediately is or, with a lapse of time or the giving or notice or both, becomes an Event of Default. Default Rate means the Interest Rate plus four hundred (400) basis points per annum; provided, however, that the Default Rate shall in no event exceed the highest interest rate permitted to be charged under applicable usury laws. Designated Account means account number 753813286 of Borrower maintained with Borrower’s Designated Account Bank, or such other deposit account of Borrower (located within the United States) that has been designated as such, in writing, by Borrower to Agent. Designated Account Bank means JP Morgan Chase Bank, ABA Number 113000609. Division means the governmental authority of each state in which a Resort is located, having jurisdiction over the establishment and operation of the Resorts in question and the sale of Intervals at such Resort. EBITDA means, with respect to any Person for any period: (a) the sum of (i) net income (but excluding any extraordinary gains or losses or any gains or losses from the sale or disposition of assets other than in the ordinary course of business, it being agreed however that gains from the sale of Notes Receivable in connection with securitization or conduit transactions shall be included in net income, but losses from such sales shall be deducted from ordinary income), (ii) interest expense, (iii) depreciation and amortization and other non-cash items properly deducted in determining net income, and (iv) federal, state and local income taxes, in each case for such Person for such period, computed and calculated in accordance with GAAP minus (b) non-cash items properly added in determining net income, in each case for the corresponding period. Eligible Notes Receivable means those Pledged Notes Receivable which satisfy each of the following criteria: (a)Borrower shall be the sole payee; (b)it arises from a bona fide sale by Borrower of one or more Intervals; (c)the Interval sale from which it arises shall not have been cancelled by Purchaser, and any statutory or other applicable cancellation or rescission period shall have expired and the Interval sale is otherwise in compliance with this Agreement; (d)it is secured by a Mortgage on the purchased Interval; (e)principal and interest payments on it are payable to Borrower in legal tender of the United States; (f) payments of principal and interest on it are payable in equal monthly installments; (g)it shall have an original term of no more than one hundred twenty (120) months, and the weighted average term on all Eligible Notes Receivable in respect of which Advances are outstanding shall not be more than one hundred and eight (108) months; (h)a cash down payment has been received from Purchaser or the maker in an amount equal to at least ten percent (10%) of the actual purchase price of a one week Interval (at least fifteen percent (15%) in the case of a Purchaser with a FICO Score indicator of less than 615), and Purchaser shall have received no cash or other rebates of any kind; (i) the first payment under each Note Receivable must be due and payable to Borrower within 45 days of the closing date of the purchase of the Interval, no monthly installment is more than thirty (30) days contractually past due at the time of an Advance in respect of such Note Receivable, nor more than sixty (60) days contractually past due at any time; (j) the rate of interest payable on the unpaid balance is at least ten percent (10%), and the rate of interest on all Eligible Notes Receivable in respect of which Advances are outstanding shall not be less than fifteen percent (15%) per annum at any time, excluding from each minimum any Note Receivable under which the applicable Purchaser is paying a lower rate pursuant to the SCRA; (k) the Purchaser of the related Interval has immediate access to the timeshare “unit week” related to such purchase, and the related unit has been completed, developed, and furnished in accordance with the specifications provided in the Purchaser’s purchase contract, public offering statement and other Timeshare Documents; and Purchaser has, subject to the terms of the Declaration, purchase contract, public offering statement and other Timeshare Documents, complete and unrestricted access to the related Interval and the Resort; (l)neither Purchaser of the related Interval or any other maker of the Note is an Affiliate of, or related to, or employed by Borrower; (m)Purchaser or other maker has no claim against Borrower and no defense, set-off or counterclaim with respect to the Note Receivable; (n)the maximum remaining principal balance of any such Note Receivable, whether from an individual Purchaser or a related group of Purchasers, shall not exceed $50,000 (or such greater amount as may be approved in writing in advance by Agent), provided, that up to 5% of Eligible Receivables may have a maximum balance not to exceed $75,000 per Note Receivable and/or $100,000 in the aggregate for a related group of Purchasers; (o)it is executed by a U.S. citizen or legal resident; provided, however, that up to five percent (5%) of the outstanding principal balance of all Eligible Notes Receivable may at any time be comprised of Notes Receivable executed by a non-U.S. citizen or legal resident, provided that any such non-U.S. citizen or legal resident Purchaser makes payments on the applicable Note Receivable via Payment Authorization Agreement; (p)the original of such Note Receivable has been endorsed to Agent and delivered to the Custodian as provided in this Agreement, and the terms thereof and all instruments related thereto shall comply in all respects with all applicable federal and state laws and the regulations promulgated thereunder; (q)the Unit in which the timeshare Interval being financed or evidenced by such Note Receivable is located, shall not be subject to any Lien which is not previously consented to in writing by Agent; (r) the Note Receivable is in full compliance with all Applicable Laws; (s)no modifications or extensions of the Note Receivable have been agreed to other than as permitted under Section 3.6 hereof, nor is the Note Receivable the result of a downgrade to cure a Purchaser default under another Note Receivable; (t) the Note Receivable conforms to Borrower’s underwriting guidelines and criteria as set forth on Schedule 1.1(b) hereof; (u)the Note Receivable is evidenced by standard legal documentation and on a form reviewed by and acceptable to Agent; (v)the applicable Purchaser’s FICO Score is not less than 600, provided that 5% of the outstanding principal balance of all Eligible Notes Receivable may at any time be comprised of Notes Receivable where the applicable Purchaser has no FICO Score, and 25% may at any time be comprised of Notes Receivable where the applicable Purchaser has no FICO Score or a FICO Score below 600, and the weighted average FICO Score (measured once at the time of funding) of Eligible Notes Receivable in a funding may not be less than 650; (w)if the loan is a newly originated Note Receivable which is replacing an existing Eligible Note Receivable pledged as Collateral under the Agreement and the proceeds have been used to finance the purchase of an Interval which is being upgraded by the Purchaser to a more expensive Interval: (1)the principal balance of the existing Eligible Note Receivable which is being upgraded may still be included for purposes of calculating the Borrowing Base for a period of time expiring on the earlier to occur of (i) the 31st day after the consumer documents effecting the upgrade have been executed or (ii) the date on which any payment on such Eligible Note Receivable becomes thirty (30) or more days past due; (2)on or before the second Business Day after the expiration of the statutory rescission period in connection with any consumer documents executed effecting any upgrade involving an Eligible Note Receivable and in any event within ten (10) days of such upgrade, the Borrower shall deliver to the Agent or its designee the original of the new promissory note, comparable instrument or installment sale contract executed in connection with such upgrade duly endorsed in blank by the Borrower and the Borrower will cause all payments made with respect to such new promissory note, comparable instrument or installment sale contract to be forwarded to the lockbox; (3)any new upgraded Note Receivable involving a prior Eligible Note Receivable shall only be included as part of the Borrowing Base if (i) the prior Eligible Note Receivable has been removed from the Borrowing Base and the new upgraded Note Receivable satisfies all conditions for an Eligible Note Receivable, and (ii) the subject Purchaser’s FICO Score is not less than 600 (unless the prior Eligible Note Receivable had been paid in full or the subject Purchaser has made a cash downpayment of at least 20% of the difference between the sales price of the prior Eligible Note Receivable and the sales price of the new Eligible Note Receivable). Encumbered Intervals means the Intervals subject to the Mortgages. Environmental Laws means the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended from time to time, the Resource Conservation and Recovery Act of 1976, as amended from time to time, the Superfund Amendments and Reauthorization Act of 1986, as amended, the federal Clean Air Act, the federal Clean Water Act, the federal Safe Drinking Water Act, the federal Toxic Substances Control Act, the federal Hazardous Materials Transportation Act, the federal Emergency Planning and Community Right to Know Act of 1986, the federal Endangered Species Act, the federal Occupational Safety and Health Act of 1970, the federal Water Pollution Control Act, all state and local environmental laws, rules and regulations of each state in which a Resort is located, as all of the foregoing legislation may be amended from time to time, and any regulations promulgated pursuant to the foregoing; together with any similar local, state or federal laws, rules, ordinances or regulations either in existence as of the date hereof, or enacted or promulgated after the date of this Agreement, that concern the management, control, storage, discharge, treatment, containment, removal and/or transport of Hazardous Materials or other substances that are or may become a threat to public health or the environment; together with any common law theory involving Hazardous Materials or substances which are (or alleged to be) hazardous to human health or the environment, based on nuisance, trespass, negligence, strict liability or other tortious conduct, or any other federal, state or local statute, regulation, rule, policy, or determination pertaining to health, hygiene, the environment or environmental conditions. Environmental Indemnification Agreement means the Environmental Indemnification Agreement made by Borrower to Agent pursuant to this Loan Agreement, as the same may be amended from time to time. Event of Default has the meaning given to it in Section 8.1 hereof. Exchange Company means Resort Condominiums International, Inc. (“RCI”) or Interval International, Inc. (“II”). FICO Score means the credit score attributed to a Purchaser by the Fair Isaac Company or such similar credit score reporting company acceptable to Lender.Where a Purchaser consists of more than one individual, then the applicable FICO Score shall be deemed to mean that of the primary obligor. Final Maturity Date means September 28, 2012 or such date as is thirty six (36) months following the extension of any Revolving Loan Period. Financial Statements means the balance sheets and statements of income and expense of the Borrower, and the related notes and schedules delivered by Borrower to Agent prior to the Closing Date and provided for in Section 4.4 (c) hereof; and the quarterly, annual and other periodic financial statements and reports required to be provided to Agent pursuant to
